Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Davy on 5/20/2022.

1.-45.	(Canceled)

46.	(Amended)  A method of treating cancer in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a conjugate comprising (a) an antibody that binds to a cell surface molecule of a cancer cell and (b) a sialidase conjugated to the antibody, whereupon, after administration to the individual, the sialidase cleaves a sialic acid from the surface of the cancer cell, wherein:
the sialic acid is a ligand for a sialic acid-binding Ig-like lectin (Siglec) receptor[[.]];
the Siglec receptor is an immune inhibitory receptor present on an immune cell selected from the group consisting of: a natural killer (NK) cell, a macrophage, a monocyte, a neutrophil, a dendritic cell, a T cell, a B cell, a mast cell, a basophil, and an eosinophil;
the sialidase is conjugated to the antibody via a linker; and
the cell surface molecule is a tumor-associated cell surface molecule on the surface of the cancer cell.

47.-90.  (Canceled)

91.	(Previously Presented)  The method of Claim 46, wherein the conjugate, when administered to the individual, modulates an immune pathway in the individual.

92.	(Canceled)

93.	(Amended)  The method of Claim 46, wherein the conjugate, when administered to the individual, cleaves all or a portion of the sialic acid from the surface of the cancer cell.

94.-96. (Canceled)

97.	(Amended)  The method of Claim 46[[ 96]], wherein the Siglec receptor is Siglec 7.

98.	(Amended)  The method of Claim 46[[ 96]], wherein the Siglec receptor is Siglec 9.

99.	(Previously Presented)  The method of Claim 46, wherein the sialidase is a bacterial sialidase or a mammalian neuraminidase. 

100.  	(Previously Presented)  The method of Claim 99, wherein the sialidase is a bacterial sialidase.

101.  	(Previously Presented)  The  method of Claim 100, wherein the bacterial sialidase is a Salmonella typhimurium sialidase or a Vibrio cholerae sialidase.

102.	(Previously Presented)  The method of Claim 101, wherein the sialidase is a Vibrio cholerae sialidase.

103.	(Previously Presented)  The method of Claim 99, wherein the sialidase is a mammalian neuraminidase.

104.	(Previously Presented)  The method of Claim 103, wherein the mammalian neuraminidase is a human neuraminidase.

105.	(Previously Presented)  The method of Claim 104, wherein the sialidase is a human neuraminidase selected from the group consisting of: human neuraminidase 1, human neuraminidase 2, human neuraminidase 3, and human neuraminidase 4.

106.	(Amended)  The method of Claim 46, wherein the antibody is an IgG, a single chain Fv (scFv), Fab, (Fab)2, or (scFv’)2.  

107. 	(Previously Presented)  The method of Claim 46, wherein the antibody comprises a fragment crystallizable (Fc) region.

108.	(Previously Presented)  The method of Claim 107, wherein the sialidase is conjugated to the Fc region of the antibody. 

109. 	(Previously Presented)  The method of Claim 46, wherein the sialidase is conjugated to a heavy chain of the antibody. 

110.	(Previously Presented)  The method of Claim 109, wherein the sialidase is conjugated to the C-terminus of the heavy chain. 

111. 	(Canceled)

112.	(Previously Presented)  The method of Claim 46, wherein the conjugate is a fusion protein.  

113.	(Amended)  The method of Claim 46, wherein cleavage of sialic acid on the surface of the cancer cell enhances natural killer (NK) cell activation by increasing natural-killer group 2 member D protein (NKG2D) binding to a NKG2D ligand on the cancer cell surface.

114.-115. (Canceled)

116.	(Amended)  The method of Claim 46[[ 114]], wherein the cancer cell is a carcinoma cell.

117.	(Amended)  The method of Claim 46[[ 114]], wherein the cancer cell is selected from the group consisting of: a breast cancer cell, an ovarian cancer cell, a gastric cancer cell, and a colon cancer cell.

118.	(Amended)  The method of Claim 46[[ 114]], wherein the cell surface molecule is human epidermal growth factor receptor 2 (HER2).

119.	(Canceled)

120.	(Previously Presented)  The method of Claim 46, wherein the antibody is trastuzumab.

121.	(Previously Presented)  The method of Claim 46, wherein the antibody is selected from the group consisting of: cetuximab, daratumumab, girentuximab, panitumumab, ofatumumab, and rituximab.


The following is an examiner’s statement of reasons for allowance:
The rejection under section 103 is withdrawn since the Bertozzi Declaration dated 5/10/2022 avers that:
“[u]pon reviewing Janatpour, it is my conclusion that the “neuraminidase” of a potential antibody-neuraminidase conjugate described in Janatpour is not necessarily a neuraminidase that cleaves a sialic acid from the surface of the target cell, let alone where the sialic acid is a ligand for a Siglec receptor as proposed to be recited in claim 46.”

The basis for this conclusion is provided in paragraph 13 of the Declaration.  Therefore, the antibody-neuraminidase conjugate described in Janatpour is not necessarily a neuraminidase that cleaves a sialic acid, where the sialic acid is a ligand for a Siglec receptor, from the surface of the target cell.  The secondary references fail to provide a reason to modify Janatpour to include the required conjugate.
The rejection under section 112(a) is withdrawn since the claims have been amended to require that the sialic acid is a ligand for a Siglec receptor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642